Citation Nr: 0725325	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-28 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for a claimed non-healing sternotomy incision 
with pain, asserted as a result of hospital care at a VA 
Medical Center in June 2000.

2.  Entitlement to service connection for right foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to May 1963.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the veteran's 
claims of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 2002) for a non-healing sternotomy incision with 
pain, asserted as a result of hospital care at a VA Medical 
Center in June 2000, and for right foot disability.

In May 2007, the veteran and a friend testified at a hearing 
held before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran underwent a coronary artery bypass graft with 
splitting sternotomy on June 23, 2000, at the Birmingham, 
Alabama, VA Medical Center.  In his statements and testimony, 
he maintains that since that surgery he has had severe 
recurrent pain as well as tender and painful surgical scars 
and seeks VA compensation benefits under 38 U.S.C.A. § 1151.  

A VA treatment entry, dated in April 2001, reflects that the 
veteran complained of having sternal pain and popping.  In 
August 2001, a VA physician noted that the veteran was status 
post coronary artery bypass graft and indicated that she 
again complained of sternal pain and popping due to a cough; 
the provisional diagnosis was "rewire CABG???"  In November 
2001, a VA psychiatrist diagnosed the veteran as having 
"multiple medical problems with need for major repair to 
sternum from late complications of CABG (surgical staple 
damage)."  In December 2001, a VA examiner indicated that 
the veteran reported having mid-sternal pain "since CABG 
done in June 2000."  The examiner noted that the veteran 
complained of pain when he breathed and that the suture 
staples were not holding in place.

In denying this claim, the RO stated that the medical 
evidence shows that the veteran's sternotomy sutures 
apparently "came apart" after he coughed shortly after the 
June 2000 bypass surgery and that he reportedly had a non-
healing sternotomy incision and was seen for rewiring.  The 
RO indicated, however, that merely having additional 
disability did not establish causation.  

The Board notes that the veteran's reported symptoms appear 
to have developed following the June 2000 coronary artery 
bypass graft performed by VA.  To date, the veteran has not 
been afforded a VA examination with respect to this claim and 
the nature, extent and etiology of any claimed additional 
disability is unclear.  Thus, further development is required 
because the medical evidence of record does not contain 
sufficient information to resolve the veteran's appeal.  As 
such, it is incumbent on the Board to remand this matter to 
supplement the record prior to adjudicating the claim.  See 
Wallin v. West, 11 Vet. App. 509, 513 (1998); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

As to the veteran's right foot claim, despite diligent 
efforts, the RO was unable to associate the veteran's service 
medical records with the claims folder.  Indeed, in a 
September 2004 administrative decision, the RO formally 
determined that the service medical records were not 
available.  Under the circumstances, VA has a heightened duty 
to assist in cases because the service medical records are 
not available.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005), aff'd 455 F.3d 1346 (Fed. Cir. 2006); Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).

In a November 2003 report, the veteran's treating physician, 
Dr. Daniel E. Feitz, noted that, in the context of receiving 
treatment, the veteran reported having right foot problems at 
his initial presentation in August 2003; the veteran filed a 
claim of service connection for this benefit in December 
2003.  To date, he has not been afforded a VA examination 
with respect to this claim.  Under 38 U.S.C.A. § 5103A(d)(2), 
VA must provide a medical examination and/or obtain a medical 
opinion when there is:  (1) competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that he 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the veteran reports sustaining a right foot injury 
during service and of suffering from right foot problems 
since that time.  Recently, in Barr v. Nicholson, No. 04-0534 
(U.S. Vet. App. Jun. 15, 2007), the United States Court of 
Appeals for Veterans Claims (Court), citing Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994), emphasized that lay testimony 
is competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

In denying this claim, the RO noted that the veteran's 
service medical records were not available and that Dr. 
Feitz's statement was based "solely on a verbal history 
relayed to the examiner."  In this regard, the Board points 
out that in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), 
the Court, citing its earlier decisions in Swann v. Brown, 5 
Vet. App. 229 (1993) and Reonal v. Brown, 5 Vet. App. 458 
(1993), reaffirmed the proposition that, in evaluating 
medical opinion evidence, the Board may reject a medical 
opinion that is based on facts provided by the veteran that 
have been found to be inaccurate or that are contradicted by 
other facts of record.  Id. at 179.  In Kowalski, however, 
the Court declared that the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history provided by the veteran, and instead must 
evaluate the credibility and weight of the history upon which 
the opinion is predicated.  Id.  In Coburn v. Nicholson, 19 
Vet. App. 427 (2006), the Court, citing Kowalski, as well as 
Swann and Reonal, emphasized that the Board may not disregard 
a medical opinion solely on the rationale that the medical 
opinion is based on a history provided by the veteran.  Id. 
at 432-33.  

In this case, the Board finds the veteran both competent to 
report sustaining a right foot injury during service and 
credible with respect to his history of having chronic and 
recurrent right foot problems since that time.  As such, VA 
must afford him an examination to determine whether it is at 
least as likely as not that he has a right foot disability 
that is related to service.

Finally, although the veteran receives regular VA care, 
pertinent outstanding records, dated since February 2005, 
have not been associated with the claims folder.  Under the 
law, VA must obtain these outstanding records.  See 
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) 
(2006).  As such, for this reason as well, the Board has no 
discretion and must remand this matter.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the veteran's 
outstanding VA treatment, dated since 
February 2005.  Also obtain a copy of 
the consent form pertaining to the 
veteran's surgery and hospitalization 
in June 2000.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any additional 
disability, claimed to include tender 
scars and sternal pain, incurred as a 
consequence of the June 2000 VA coronary 
artery bypass graft.  The examination 
must be conducted at a VA medical 
facility other than the Birmingham, 
Alabama, VA Medical Center.  The 
veteran's claims file should be made 
available to and reviewed by the 
examiner.  All tests and studies deemed 
necessary by the examiner should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide 
diagnoses pertaining to the veteran's 
claimed disorders.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran incurred any additional 
disability as a result of carelessness, 
negligence, lack of proper skill, error 
in judgment, or a similar instance of 
fault on the part of the VA treatment 
providers who performed the June 2000 
coronary artery bypass graft.  In 
offering this assessment, the examiner 
must comment on the veteran's medical 
history, to include the facts recited 
above on pages 2-3 of this remand.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of any right foot disability found to 
be present.  The claims folder should 
be made available to and reviewed by 
the examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner must comment on the veteran's 
report regarding the onset and 
continuity of right foot problems since 
service and opine as to whether it is 
at least as likely as not that the 
veteran has a right foot disability 
that is related to or had its onset 
during service.  The rationale for any 
opinion expressed should be provided in 
a legible report.  

4.  Thereafter, the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted, the AMC should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

